EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Duane Minley on 5/20/2022.
The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method comprising: 
tracking, by a processor, usage history of a plurality of components of one or more products, the plurality of components being operated on one or more customer computer systems; 
receiving an original set of announcements about the one or more products, wherein the original set of announcements comprises a plurality of announcement records; 
prioritizing the plurality of announcement records based on the usage history of the plurality of components; 
generating a usage-based set of announcements based on the prioritization of the plurality of announcement records, wherein the usage-based set of announcements include an action comprising a link that provides access to at least one of an upgrade or an uninstall for a product in the one or more products
receiving a selection of the link for performing the at least one of the upgrade or the uninstall for the product;
performing the at least one of the upgrade or the uninstall for the product based on the link selection; 
transmitting the usage-based set of announcements to at least one customer computer system, wherein the usage-based set of announcements comprise one or more scores indicating an importance of each usage-based announcement in the usage-based set of announcements, and wherein the usage-based set of announcements comprises a table comprising: 
a first set of columns comprising a component identifier column, a computing device identifier column, and a usage score column for the one or more scores, wherein the usage-based set of announcements comprises another link, wherein, upon selection of the another link, a full announcement associated with the another link is displayed; and
performing dual-level sorting of the plurality of announcement records which comprises sorting at a first level the plurality of announcement records according to the action score and sorting at a second level the plurality of announcement records according to the usage score, wherein the action score is given a greater weight than the usage score.

9. (Currently Amended) A system comprising: 
a memory having computer-readable instructions; and 
one or more processors for executing the computer-readable instructions, the computer- readable instructions comprising instructions for: 
tracking usage history of a plurality of components of one or more products, the plurality of components being operated on one or more customer computer systems; 
receiving an original set of announcements about the one or more products, wherein the original set of announcements comprises a plurality of announcement records; 
prioritizing the plurality of announcement records based on the usage history of the plurality of components; 
generating a usage-based set of announcements based on the prioritization of the plurality of announcement records, wherein the usage-based set of announcements include an action comprising a link that provides access to at least one of an upgrade or an uninstall for a product in the one or more products
receiving a selection of the link for performing the at least one of the upgrade or the uninstall for the product;
performing the at least one of the upgrade or the uninstall for the product based on the link selection; 
transmitting the usage-based set of announcements to at least one customer computer system, wherein the usage-based set of announcements comprise one or more scores indicating an importance of each usage-based announcement in the usage-based set of announcements, and wherein the usage-based set of announcements comprises a table comprising: 
a first set of columns comprising a component identifier column, a computing device identifier column, and a usage score column for the one or more scores, wherein the usage-based set of announcements comprises another link, wherein, upon selection of the another link, a full announcement associated with the another link is displayed; and
performing dual-level sorting of the plurality of announcement records which comprises sorting at a first level the plurality of announcement records according to the action score and sorting at a second level the plurality of announcement records according to the usage score, wherein the action score is given a greater weight than the usage score.


15. (Currently Amended) A computer-program product for customizing product announcements, the computer-program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: 
tracking usage history of a plurality of components of one or more products, the plurality of components being operated on one or more customer computer systems; 
receiving an original set of announcements about the one or more products, wherein the original set of announcements comprises a plurality of announcement records; prioritizing the plurality of announcement records based on the usage history of the plurality of components; 
generating a usage-based set of announcements based on the prioritization of the plurality of announcement records, wherein the usage-based set of announcements include an action comprising a link that provides access to at least one of an upgrade or an uninstall for a product in the one or more products
receiving a selection of the link for performing the at least one of the upgrade or the uninstall for the product;
performing the at least one of the upgrade or the uninstall for the product based on the link selection; 
transmitting the usage-based set of announcements to at least one customer computer system, wherein the usage-based set of announcements comprise one or more scores indicating an importance of each usage-based announcement in the usage-based set of announcements, and wherein the usage-based set of announcements comprises a table comprising: 
a first set of columns comprising a component identifier column, a computing device identifier column, and a usage score column for the one or more scores, wherein the usage-based set of announcements comprises another link, wherein, upon selection of the another link, a full announcement associated with the another link is displayed; and
performing dual-level sorting of the plurality of announcement records which comprises sorting at a first level the plurality of announcement records according to the action score and sorting at a second level the plurality of announcement records according to the usage score, wherein the action score is given a greater weight than the usage score.

21. (cancelled)


REASONS FOR ALLOWANCE
Claims 1-13, 15-19, and 22 are allowed as amended/presented above and claim 21 is cancelled. The following is an examiner’s statement of reasons for allowance:
The claims as amended/presented above have overcome the previous 101 rejection by providing for a practical application of the before identified abstract idea in accordance with the 2019 PEG.  Further, the prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 9, and 15:

Representative claim 1 discloses A computer-implemented method comprising: 
tracking, by a processor, usage history of a plurality of components of one or more products, the plurality of components being operated on one or more customer computer systems; 
receiving an original set of announcements about the one or more products, wherein the original set of announcements comprises a plurality of announcement records; 
prioritizing the plurality of announcement records based on the usage history of the plurality of components; 
generating a usage-based set of announcements based on the prioritization of the plurality of announcement records, wherein the usage-based set of announcements include an action comprising a link that provides access to at least one of an upgrade or an uninstall for a product in the one or more products; 
receiving a selection of the link for performing the at least one of the upgrade or the uninstall for the product;
performing the at least one of the upgrade or the uninstall for the product based on the link selection; 
transmitting the usage-based set of announcements to at least one customer computer system, wherein the usage-based set of announcements comprise one or more scores indicating an importance of each usage-based announcement in the usage-based set of announcements, and wherein the usage-based set of announcements comprises a table comprising: 
a first set of columns comprising a component identifier column, a computing device identifier column, an action code column, and a usage score column for the one or more scores, wherein the usage-based set of announcements comprises another link, wherein, upon selection of the another link, a full announcement associated with the another link is displayed; and
performing dual-level sorting of the plurality of announcement records which comprises sorting at a first level the plurality of announcement records according to the action score and sorting at a second level the plurality of announcement records according to the usage score, wherein the action score is given a greater weight than the usage score.

	The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent Application Publication No. 2012/0101952 A1 to Raleigh et al (“Raleigh”) discloses:
A process includes storing on an end user device (EUD) one or more notification actions corresponding to one or more notification requests, the EUD being associated with a service plan having a network service usage limit; performing a device action that reflects a past or intended use of the one or more network services; receiving by the EUD one of the one or more notification requests from a network element in response to the device action; performing by the EUD one of the one or more notification actions in response to the one of the one or more notification requests, the one of the one or more notification actions causing the EUD to retrieve a notification message portion associated with a status of the use, the portion being separate from the one of the one or more notification requests; and presenting the notification message on an EUD user interface.
United States Patent Application Publication No. 2016/0249319 A1 to Dotan-Cohen et al (“Dotan-Cohen”) discloses:
Personalized reminder notifications are provided regarding communication-related events. The reminders correspond to missed communications or events that are unaddressed by a user, and may be determined based on sensor data provided by a user device. Further, an urgency level for the unaddressed event and a user availability model for responding to the event also may be determined. The model may include a set of scores corresponding to the user's capability for carrying out tasks associated with responding to the unaddressed event, such as composing email or initiating a call. Additionally, reminder notification content may be generated based on information about availability and the unaddressed event, and used to provide notification(s). The notification content may include a recommendation to present a notification to the user at a future time determined likely to be convenient for the user to respond to the event or where the user likely will have capacity to respond appropriately.

United States Patent No. 8,533,703 B2 to Cheng et al (“Cheng”) discloses:
A system and method update client computers of various end users with software updates for software products installed on the client computers. The system includes a service provider computer system, a number of client computers and software vendor computer systems communicating on a common network. The service provider computer system stores in an update database information about the software updates of diverse software vendors, identifying the software products for which software updates are available, information for identifying in the client computers the software products stored thereon, and information for determining for such products, which have software updates available. Users of the client computers connect to the service provider computer and obtain a current version of portions of the database. The client computer determines that software products stored thereon, and using this information, determines from the database, which products have updates available, based on product name and release information for the installed products. The user selects updates for installation. The selected updates are downloaded from the software vendor computer systems and installed on the client computer.

However, neither Raleigh, Dotan-Cohen, nor Cheng teach the above limitations.
The examiner notes the cited limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-8,10-13, 16-19, and 22 each depend from one of allowable claims 1, 9, and 15, and therefore claims 2-8,10-13, 16-19, and 22 are allowable for reasons consistent with those identified with respect to claims 1, 9, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M MUTSCHLER/           Examiner, Art Unit 3627                                                                                                                                                                                             
/A. Hunter Wilder/Primary Examiner, Art Unit 3627